DETAILED ACTION
Claim Objections
Claim 15 is objected to because the recitations of “impellor” should be – impeller – as consistent with the specification, see e.g. paragraph 45.
Claim 17 is objected to because in line 1, the recitation of “conducing” should apparently recite – conducting --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a housing having an exterior wall” and “a housing having a drilling fluid inlet and a drilling fluid outlet” but as consistent with the specification it appears that these two recited housings are the same housing.  For further examination purposes it will be assumed the second recitation is intended to refer to the first recitation.  Note claims 2, 3, 13, 15 and 16 all also recite “the” housing.

Claim 14 lacks antecedent basis for “each baffle”.  For further examination purposes this claim will be assumed to be dependent on claim 3 which introduces baffles.
	The remaining claims are indefinite as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wilson et al. (US 2,341,169).  Wilson et al. disclose a device for extracting gas from a drilling fluid, the device comprising: a housing (29) having an exterior wall; the housing having a drilling fluid inlet (28) and a drilling fluid outlet (31); a drilling fluid path extending between the drilling fluid inlet and the drilling fluid outlet (fig 2, as through device 29); a plurality of drilling fluid disruptors (30) installed along the drilling fluid path, wherein the drilling fluid disruptors liberate entrapped gas in the drilling fluid as the drilling fluid flows across the drilling fluid disruptors (page 3, col. 2, lines 6-14); wherein the plurality of drilling fluid disruptors extend inwardly from the .
Wilson et al. also disclose a system for conducting subterranean drilling operations, the system comprising: at least one drill having a drill string and a drill bit (page 2, col. 1, line 72 – col. 2, line 10, as inherent to conventional drill string as shown and described); at least one pump (14) for providing a drilling fluid to the drill string and the drill bit, the pump having an in-line (16) and a return line (3/15); a bypass valve (24) installed along the return line; a gas extraction device (29) connected to the bypass valve (fig 2), wherein the bypass valve can be selectively opened to provide the drilling fluid to the gas extraction device, wherein the gas extraction device tumbles drilling fluid within a housing of the gas extraction device to extract entrapped gas from the drilling fluid (as above); wherein the housing has a fluid inlet (28) and a fluid outlet (31), and wherein the gas extraction device further comprises: a fluid path (as within 29) extending between the fluid inlet to the fluid outlet; and a plurality of fluid disruptors (30) installed along the fluid path, wherein the fluid disruptors liberate entrapped gas in the 
Wilson et al. also disclose a method of extracting gas from a drilling fluid, comprising: bypassing a portion of a drilling fluid from a return line (3) to a gas extraction device (diverted through 24 to 29); tumbling the drilling fluid within the gas extraction device to release entrapped gas from the drilling fluid (as would occur with drilling fluid flowing over/through baffles 30); transmitting the entrapped gas to a test station of analysis (through 36 to analyzer 43); wherein the gas extraction device comprises: a housing (29) having an exterior wall; and a plurality of drilling fluid disruptors (30) extending inwardly from the exterior wall, wherein the drilling fluid disruptors cause the drilling fluid to tumble within the housing to release entrapped gas from the drilling fluid as the drilling fluid moves along a drilling fluid path within the housing (as would occur with drilling fluid flowing over/through baffles 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. alone.  Wilson et al. disclose all the limitations of these claims, as applied to claim 1 above, except for specific dimensions of the device.  Considering .

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Phillips et al. (US 2017/0232365).  Wilson et al. discloses all the limitations of these claims, as applied to claim 3 above, except for teaching varying angles for the baffles.  Phillips et al. disclose a device for extracting gas from a drilling fluid, wherein a housing comprises a series of baffles (38’, 38’’ as within 10) and teaches the baffles may have varying shapes, sizes and angles (paragraph 43).  Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to provide the baffles of Wilson et al. at different angles, as taught by Phillips et al. in order to provide a more tortuous path for the drilling fluid and better release gas.  Phillips et al. nor Wilson et al. specifically disclose that an angle changes at least 1 degree between baffles or that the angle increase from an uppermost baffle to a lowermost baffle.  However, since Wilson et al. do teach the general principle of varying the angles, it is considered obvious to one of ordinary skill in the art before the time of filing to change the angle by at least 1 degree and increase the angle from an uppermost baffle to a lowermost baffle since "It is a settled principle of law that a mere  (In re Williams, 36 F.2d 436, 438 (CCPA 1929), as in MPEP 2144.05 II. A).

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Nevitt (US 1,452,253).  Wilson et al. disclose all the limitations of these claims, as applied to claim 3 above, except for a tail on an end of each baffle.  Nevitt discloses a device for extracting gas from a drilling fluid wherein a plurality of baffles (45) include a tail (47) that extends in an upward direction from an end of the baffle (fig 1); where each tail includes a height, HT, measured from the lowermost portion of the tail to the uppermost portion of the tail (inherent as shown, fig 1).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide tail, as taught by Nevitt, on each baffle of Wilson et al. in order to promote gas extraction from the fluid (as in page 2, lines 35-41).  Wilson et al. nor Nevitt disclose that each tail height is less than or equal to 5 inches.  However, considering the relative dimensions as shown, it is considered obvious to one of ordinary skill in the art before the time of filing to provide each tail as less than 5 inches since some height muyst be chosen and “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Nevitt, as applied to claim 10 above, and further in view of Phillips et al.  Wilson et al. and Nevitt disclose all the limitations of this claim, as applied to claim 10 above, except for the height of each tail being different and decreasing from an uppermost baffle to a lowermost baffle.  However, Phillips et al. teach a device for extracting gas from a drilling fluid comprising baffles (38, 38’, 38’’ as within 10) and teaches the baffles may have varying shapes, sizes and angles (paragraph 43).  Therefore it is considered obvious to one of ordinary skill in the art before the time of filing to reduce a height of a tail of each baffle from an uppermost to a lowermost baffle, since Phillips et al. teaches providing shape/shape variations and providing such a varied obstacles for the drilling fluid would promote gas extraction. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Gowan et al. (US 4,397,659).  Wilson et al. disclose all the limitations of this claim, as applied to claim 3 above (as dependent from claim 3 as in the 112 rejection above), except for each baffle including a surface feature to promote tumbling of the drilling fluid.  Gowan et al. disclose a device for extracting gas from a drilling fluid (fig 2) including baffles (60) wherein each baffle includes a surface feature (64) to promote tumbling of drilling fluid within the device as drilling fluid flows over each baffle and surface feature.  It would have been obvious to one of ordinary skill in the art before the time of filing to include a surface feature on each baffle, as taught by Gowan et al., with the device of Wilson et al. in order to agitate and further remove gas from the drilling fluid (Gowan, col. 3, lines 66-68).
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Peterson (US 2,859,013).  Wilson et al. discloses all the limitations of this claim, as applied to claim 1 above, except for an impeller.  Peterson teaches that it is known to provide an impeller within a drilling fluid stream configured to rotate as fluid engages the impeller and wherein rotation of the impellor drives a generator that generates electricity (col. 1, lines 37-43).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide an impeller, as taught by Peterson, within the housing of Wilson et al. (as within the drilling fluid path) in order to provide a means to generate electricity for powering other components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramos (US 2002/0017193), Tomshak et al. (US 7,507,280), Aktas et al. (US 2017/0370167) and Leuchtenberg et al. (US 10,435,966) all disclose  gas extraction systems with disruptors extending from an interior of a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
9/29/2021